         Case 1:18-cv-00222-DLH-CSM Document 34 Filed 11/02/18 Page 1 of 3



                                     UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NORTH DAKOTA
                                        SOUTHWESTERN DIVISION

Spirit Lake Tribe, on its own behalf and                             )
on behalf of its members,                                            )        STIPULATION REGARDING
Dion Jackson, Kara Longie, Kim Twinn,                                )          INDIVIDUAL PLAINTIFFS’
Terry Yellow Fat, Leslie Peltier, and                                )           ELIGIBILITY TO VOTE IN
Clark Peltier,                                                       )       NOVEMBER 2018 GENERAL
                                                                     )                      ELECTION
                                          Plaintiffs,                )
                                                                     )
          vs.                                                        )           Case No. 1:18-cv-00222
                                                                     )
Alvin Jaeger, in his official capacity as the )
Secretary of State,                                                  )
                                                                     )
                                          Defendant.                 )
..........................................................................................................................................

                                                   JOINT STIPULATION

          1.         Plaintiffs Dion Jackson, Kara Longie, Kim Twinn, Terry Yellow Fat, Leslie

Peltier, and Clark Peltier will be permitted to vote in the November 6, 2018 General

Election. The State of North Dakota’s position is that they will be permitted to vote

pursuant to the “current residential address” requirements of N.D. Cent. Code § 16.1-01-

04.1.

          2.         The Benson County Auditor has issued supplemental documentation to

plaintiffs Dion Jackson and Kara Longie that lists their current residential address,

according to the State of North Dakota, for voting purposes. See Exhibits A & B attached.

The State of North Dakota’s position is that these letters were sent pursuant to N.D. Cent.

Code § 16.1-01-04.1(3)(b)(5) and that North Dakota law permits them to vote with this

supplemental documentation and their state-issued IDs. Dion Jackson and Kara Longie

will be permitted to cast a ballot with this supplemental documentation and their state-

issued IDs at Benson County Precinct 4 – Warwick Fire Hall, Warwick, North Dakota;

          3.         Defendant Jaeger will instruct the Sioux County Auditor to permit Plaintiff

Kim Twinn, upon presentation of her Northern Cheyenne Tribe enrollment certificate, to

cast a ballot at Sioux County Courthouse (FY East), Fort Yates, North Dakota;
      Case 1:18-cv-00222-DLH-CSM Document 34 Filed 11/02/18 Page 2 of 3



       4.     The Sioux County Auditor has issued supplemental documentation to

plaintiff Terry Yellow Fat that lists his current residential address, according to the State

of North Dakota, for voting purposes as 1392 92nd St., Fort Yates, ND 58538. See Exhibit

C attached. The State of North Dakota’s position is that this letter was sent pursuant to

N.D. Cent. Code § 16.1-01-04.1(3)(b)(5) and that North Dakota law permits him to vote

with this supplemental documentation and his current tribal ID. Plaintiff Yellow Fat will be

permitted to cast a ballot with this supplemental documentation and his tribal ID at Sioux

County Courthouse (FY West), Fort Yates, North Dakota;

       5.     According to the State of North Dakota, Plaintiffs Leslie Peltier and Clark

Peltier have a current residential address of 10296 40th Ave. NE, St. John, ND, 58369.

That address is currently listed in the State’s Central Voter File and will be reflected in the

poll books of Rolette County. Plaintiffs Leslie Peltier and Clark Peltier will be permitted to

cast ballots upon presentation of their North Dakota driver’s licenses, and will be

permitted to cast ballots at St. John Senior Center, St. John, North Dakota;

       6.     It is the State’s position that no court order is required to permit the plaintiffs

to vote in the November 6, 2018 General Election. Notwithstanding this position, the

State stipulates to having this order entered to ensure the plaintiffs have the ability to vote

in the November 2018 General Election. In exchange, plaintiffs agree to waive any and

all claims for attorney’s fees based solely on this Stipulation and Order for the plaintiffs.

Plaintiffs do not waive entitlement to fees that might arise from future court orders,

including for all attorney hours to date.

       7.     Plaintiffs do not agree with the State’s representations in the foregoing

paragraphs but agree that all individual Plaintiffs are entitled to vote in the November 6,

2018 General Elections and will be permitted to do so with the documentation listed

above. Plaintiffs do not agree that this documentation can be constitutionally required as

applied to them.



                                               2
      Case 1:18-cv-00222-DLH-CSM Document 34 Filed 11/02/18 Page 3 of 3



      Dated this 2nd day of November, 2018.

      State of North Dakota
      Wayne Stenehjem
      Attorney General

By:     /s/ Matthew A. Sagsveen            By:      /s/ Courtney R. Titus
        Matthew A. Sagsveen                         Courtney R. Titus
        Solicitor General                           Assistant Attorney General
        State Bar ID No. 05613                      State Bar ID No. 08810
        Office of Attorney General                  Office of Attorney General
        500 North 9th Street                        500 North 9th Street
        Bismarck, ND 58501-4509                     Bismarck, ND 58501-4509
        Telephone (701) 328-3640                    Telephone (701) 328-3640
        Facsimile (701) 328-4300                    Facsimile (701) 328-4300
        Email masagsve@nd.gov                       Email ctitus@nd.gov

                              Attorneys for Defendant.

ROBINS KAPLAN LLP                             NATIVE AMERICAN RIGHTS FUND

By:     /s/ Timothy Q. Purdon                 By:   /s/ Matthew Campbell
       Timothy Q. Purdon                            Matthew Campbell
       State Bar ID No. 05392                       NM Bar No. 138207
       1207 West Divide Avenue                      CO Bar No. 40808
       Suite 200                                    mcampbell@narf.org
       Bismarck, ND 58503
       Telephone (701) 255-3000               By:   /s/ Jacqueline De León
       Facsimile (612) 339-4181                     Jacqueline De León
       tpurdon@robinskaplan.com                     CA Bar No. 288192
                                                    DC Bar No. 40808
COHEN MILSTEIN SELLERS &                            1506 Broadway
TOLL PLLC                                           Boulder, Colorado 80302
                                                    Telephone (303) 447-8760
By:     /s/ Joseph M. Sellers                       jdeleon@narf.org
       Joseph M. Sellers,
       NY Bar No. 318410                      CAMPAIGN LEGAL CENTER
       1100 New York Avenue, N.W.                Mark P. Gaber
       Suite 500, East Tower                     Danielle M. Lang
       Washington, DC 20005                      Molly Danahy
       Telephone (202) 408-4600                  Licensed to practice in N.Y. only
       Facsimile (202) 408-4699                  supervision by Mark P. Gaber, a
       jsellers@cohenmilstein.com                member of the D.C. Bar
                                                 1411 K Street NW, Suite 1400
                                                 Washington, DC 20005
                                                 Telephone (202) 736-2200

                               Attorneys for Plaintiffs.




                                          3
